Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/21/2019, 07/02/2020, 01/05/2021, 05/20/2021, 05/24/2021, 08/19/2021, 09/03/2021, 10/21/2021, 01/05/2022, 03/28/2022, 08/08/2022 were filed before the mailing date of the first office action. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.	

Claim Objections
Claim 19 is objected to because of the following informalities: the limitation “using the training dataset that is local respective computing node” should be corrected to “using the training dataset that is local to the respective computing node”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101. Claims 1-12 are directed to a system; however, paragraph [0014] of Applicant’s specification recites that the computing nodes that make up the system may be implemented in software. Therefore, claims 1-12 are interpreted as software per se and do not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“On-Device Federated Learning via Blockchain and its Latency Analysis”, herein Kim) in view of Chen et al** (“When Machine Learning Meets Blockchain: A Decentralized, Privacy-preserving and Secure Design”, herein Chen).
*This document was provided with the IDS dated 01/05/2021 and so a copy has not been provided with this office action.
**This document was provided with the IDS dated 01/05/2021 and so a copy has not been provided with this office action.
Regarding claim 1, Kim teaches a system of decentralized machine learning (the abstract recites “we propose a block-chained federated learning (BlockFL) architecture, where mobile devices’ local learning model updates are exchanged and verified by leveraging blockchain” (i.e. federated learning is a type of decentralized machine learning)) comprising: a computing node of a blockchain network comprising a plurality of computing nodes having a local training dataset including raw data, wherein the raw data is accessible locally at the computing node (section I para. 1-2 recite “we consider the problem of training each device’s local model by exchanging the local data samples without any central coordination. One key challenge is that local data samples are owned by each device. Thus, the exchanges should keep the raw data samples private from other devices, e.g., for patient data. To this end, as proposed in Google’s federated learning (FL) hereafter referred to as a vanilla FL, each device can exchange its local model update, i.e., learning model’s weight and gradient parameters, which is more privacy-preserving compared to sharing the raw data samples”. Section I para. 4 recites “the logical structure of BlockFL consists of mobile devices and miners. The miners can physically be either randomly selected devices or separate nodes like a conventional blockchain network”. Section II A para. 1 recites “The FL under study is operated by a set of devices D = {1, 2, . . ., ND} with |D| = ND. The i-th device Di owns a set of data samples Si with |Si| = Ni, and trains its local model” (i.e. a plurality of nodes, each with their own raw data accessible to the node)), the computing node being programmed to:
train a local model based on the local training dataset during a first iteration of training a machine-learned model (fig. 2 shows the operation of a first epoch (i.e. an iteration) and section II A para. 1 recites “The FL under study is operated by a set of devices D = {1, 2, . . ., ND} with |D| = ND. The i-th device Di owns a set of data samples Si with |Si| = Ni, and trains its local model”. Section II C para. 2 recite “Local model update: The device Di computes (2) with the number Ni of iterations” (i.e. the local model is trained during at least a first iteration));
generate shared training parameters based on the local model (section II C para. 3 recites “Local model upload: The device Di uniformly randomly associates with the miner Mi; if M = D, then Mi is selected from M\Di. The device uploads the local model updates (wi(l), {▽fk(w(l))}skϵSi) and the corresponding local computation time T(l)local,i to the associated miner” (i.e. local model updates are generated));
generate a blockchain transaction comprising an indication that the computing node is ready to share the shared training parameters (section II C para. 4-6 recite “Cross-verification: Miners broadcast the local model updates obtained from their associated devices. At the same time, the miners verify the received local model updates from their associated devices or the other miners in the order of arrival. The truthfulness of the local model updates are validated, if the local computation time T(l)local,i is proportional to the data sample size Ni. The verified local model updates are recorded in the miner’s candidate block, until its reaching the block size (h+δmND) or the maximum waiting time Twait. Block generation: Each miner starts running the PoW (i.e. proof of work) until either it finds the nonce or it receives a generated block from another miner. Block propagation: Denoting as Mo ϵ M the miner who first finds the nonce. Its candidate block is generated as a new block that is broadcasted to all miners” (i.e. an indication that the node has parameters to share is generated by the miner, which will send the parameters to the central server));
transmit the shared training parameters to a [master] node that generates a new transaction to be added as a ledger block to each copy of the distributed ledger based on the indication, wherein transmitting the shared training parameters precludes a required accessibility of the raw data at each of the plurality of computing nodes on the blockchain network (Kim section II B para. 3-4 recite “following the PoW, the miner keeps generating a random number until the number, i.e., nonce, becomes smaller than a target value. Once the miner M1 succeeds in finding the nonce, its candidate block is allowed to be generated as a new block as shown in Fig 2. Here, the block generation rate λ can be controlled by adjusting the PoW difficulty, e.g., the lower PoW target value, the smaller λ. Next, the generated block is propagated to all other miners, in order to synchronize all their distributed ledgers”. Section II C para. 7-8 recite “Global model download: The device Di downloads the generated block from its associated miner. Global model update: The device Di locally computes the global model update in (3) by using the aggregate local model updates stored in the generated block” (i.e. local model updates are saved on each copy of the blockchain; as previously noted, section I para. 1-2, and 4 teach that each node owns its own raw data which is not shared with other nodes or the blockchain)); 
and obtain, from the blockchain network, merged training parameters that were generated by the [master] node, wherein the merged training parameters are based on a merging of the shared training parameter and additional shared training parameters generated by at least one additional node of the plurality of nodes in the blockchain network (section I para. 2 recite “As illustrated in Fig. 1-a, the vanilla FL’s exchange is enabled by the aid of a central server that aggregates all the local model updates and takes an ensemble average, yielding a global model update (i.e. merged training parameters). Then, each device downloads the global model update, and computes its next local update until the global model training is completed, for instance via a distributed stochastic gradient descent (SGD) approach”. Section I para. 4 recites “the logical structure of BlockFL consists of mobile devices and miners. The miners can physically be either randomly selected devices or separate nodes like a conventional blockchain network”. Section I para. 8 recites “the generated block storing the aggregate local model updates is added to a blockchain, also known as distributed ledger, and is downloaded by the devices. Each device computes the global model update from the freshest block, which is an input of the next local model update”. Section II A para. 1 recites “the total number ND of the local model updates are verified and exchanged through the miners, and finally the aggregate local model updates are downloaded from each miner to its associated device”. Section II C para. 7-8 recite “Global model download: The device Di downloads the generated block from its associated miner. Global model update: The device Di locally computes the global model update in (3) by using the aggregate local model updates stored in the generated block” (i.e. the merged parameters are based on a plurality of local models but generated by a single node and distributed back to the local models)); 
and apply the merged training parameters to the local model (section I para. 2 recites “As illustrated in Fig. 1-a, the vanilla FL’s exchange is enabled by the aid of a central server that aggregates all the local model updates and takes an ensemble average, yielding a global model update. Then, each device downloads the global model update, and computes its next local update until the global model training is completed, for instance via a distributed stochastic gradient descent (SGD) approach”. Section 1 para. 4 recites “In order to resolve the issues of private exchange and reward mechanism, by leveraging blockchain [7], [8] instead of a central entity, we propose a block-chained FL (BlockFL) architecture, where the blockchain network enables exchanging the devices’ local model updates while verifying and providing their corresponding rewards” (i.e. BlockFL uses the concept from federated learning of aggregating local models and distributing a global update based on the aggregated model). Fig. 2 and section II A para. 4 recites “the global model is updated up to L epochs. For each epoch, the device Di’s local model is updated with the number Ni of iterations” (i.e. the merged training parameters are used by the local model in the next training iteration)).
However, Kim does not teach using a master node to merge training parameters from the local models and distribute the merged parameters back to the local models.
Chen teaches using a master node to merge training parameters from the local models and distribute the merged parameters back to the local models (section IV A para. 4 recites “Global Gradient Aggregation: The computing nodes compete to obtain the authority of appending a new block to the chain by solving a mathematical puzzle. Once one computing node wins the game, it applies a Byzantine attack tolerant aggregation scheme to the received local gradients in its memory pool and calculates the global gradient to update the model parameters w. At last, it appends a newly created block with related information to the chain” (i.e. a master node wins the ability to compute the global update from the local models and distribute the update back to the local models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the method of selecting a lead node from Chen on the block-chained federated learning model from Kim. Kim and Chen are both directed to distributed machine learning models that use the blockchain to facilitate sharing training parameters without sharing the raw data from each model, but Kim teaches using a central server to facilitate the distribution of training parameters. Chen teaches an improvement to the central server from Kim, which can be vulnerable to malicious actors, by having its nodes elect a lead node to compute the aggregated parameters instead of using a central server (see Chen section I para. 2 and para. 5). One of ordinary skill in the art would recognize that Chen’s known technique would improve the similar system from Kim by making it less vulnerable to malicious actors.
Regarding claim 2, the combination of Kim and Chen teaches the system of claim 1, wherein the raw data is subject to privacy restrictions such that the raw data is not accessible to each of the nodes of the plurality of computing nodes (the abstract of Kim recites “we propose a block-chained federated learning (BlockFL) architecture, where mobile devices’ local learning model updates are exchanged and verified by leveraging blockchain. This enables on-device machine learning without any central coordination, even when each device lacks its own training data samples”. Kim section I para. 1-2 recite “we consider the problem of training each device’s local model by exchanging the local data samples without any central coordination. One key challenge is that local data samples are owned by each device. Thus, the exchanges should keep the raw data samples private from other devices, e.g., for patient data. To this end, as proposed in Google’s federated learning (FL) hereafter referred to as a vanilla FL, each device can exchange its local model update, i.e., learning model’s weight and gradient parameters, which is more privacy-preserving compared to sharing the raw data samples”. Kim section 1 para. 4 recites “In order to resolve the issues of private exchange and reward mechanism, by leveraging blockchain [7], [8] instead of a central entity, we propose a block-chained FL (BlockFL) architecture, where the blockchain network enables exchanging the devices’ local model updates while verifying and providing their corresponding rewards. As shown in Fig. 1-b, the logical structure of BlockFL consists of mobile devices and miners. The miners can physically be either randomly selected devices or separate nodes like a conventional blockchain network [7]” (i.e. BlockFL uses the concept of federated learning wherein each node owns its own data and raw data is not accessible to other nodes, but uses the blockchain to share model parameters instead of a central server)).
Regarding claim 3, the combination of Kim and Chen teaches the system of claim 2, wherein the shared training parameters are not subject to the privacy restrictions (the abstract of Kim recites “we propose a block-chained federated learning (BlockFL) architecture, where mobile devices’ local learning model updates are exchanged and verified by leveraging blockchain. This enables on-device machine learning without any central coordination, even when each device lacks its own training data samples”. Kim section I para. 1-2 recite “we consider the problem of training each device’s local model by exchanging the local data samples without any central coordination. One key challenge is that local data samples are owned by each device. Thus, the exchanges should keep the raw data samples private from other devices, e.g., for patient data. To this end, as proposed in Google’s federated learning (FL) hereafter referred to as a vanilla FL, each device can exchange its local model update, i.e., learning model’s weight and gradient parameters, which is more privacy-preserving compared to sharing the raw data samples”. Kim section 1 para. 4 recites “In order to resolve the issues of private exchange and reward mechanism, by leveraging blockchain [7], [8] instead of a central entity, we propose a block-chained FL (BlockFL) architecture, where the blockchain network enables exchanging the devices’ local model updates while verifying and providing their corresponding rewards. As shown in Fig. 1-b, the logical structure of BlockFL consists of mobile devices and miners. The miners can physically be either randomly selected devices or separate nodes like a conventional blockchain network [7]” (i.e. BlockFL uses the concept of federated learning wherein each node owns its own data and raw data is not accessible to other nodes, but uses the blockchain to share model parameters instead of a central server)).
Regarding claim 4, the combination of Kim and Chen teaches the system of claim 3, wherein the shared training parameters are indicative of learning obtained by the computing node during the first iteration of training based on the local training dataset (Kim section II A para. 1 recites “The FL under study is operated by a set of devices D = {1, 2, . . ., ND} with |D| = ND. The i-th device Di owns a set of data samples Si with |Si| = Ni, and trains its local model”. Section II A para. 4 recites “the global model is updated up to L epochs. For each epoch, the device Di’s local model is updated with the number Ni of iterations”. Kim section II A para. 5 recites “In the vanilla FL structure, at the l-th epoch, the device Di uploads its local model update (wi(l), {▽fk(w(l))}skϵSi) to the central server, with the model update size m that is identically given for all devices. The global model update (w(l), ▽f(w(l))) with the same size m is computed by the server, which is downloaded to all devices. In BlockFL, the server entity is substituted with a blockchain network” (i.e. the shared parameters represent the result of training the local model with its respective raw data during the first training iteration)).
Regarding claim 5, the combination of Kim and Chen teaches the system of claim 3, wherein the additional shared training parameters are based on the individualized training of an additional local model by the at least one additional computing node of the plurality of computing nodes during the first iteration of training a machine-learned model and using an additional training dataset that is local to the at least one additional computing node (Kim section I para. 4 recites “the logical structure of BlockFL consists of mobile devices and miners. The miners can physically be either randomly selected devices or separate nodes like a conventional blockchain network”. Kim section I para. 5 recites “Each device in BlockFL computes and uploads the local model update to its associated miner in the blockchain network, while in return receiving the data reward proportional to the number of its data samples from the miner”. Section II A para. 1 recites “The FL under study is operated by a set of devices D = {1, 2, . . ., ND} with |D| = ND. The i-th device Di owns a set of data samples Si with |Si| = Ni, and trains its local model” (i.e. a plurality of nodes would include at least one other node with own raw data accessible to that at least one other node, wherein each node trains its own local model during each iteration)).
Regarding claim 6, the combination of Kim and Chen teaches the system of claim 5, wherein obtaining the merged training parameters precludes a required accessibility of any additional raw data associated with the additional training dataset that is local to the at least one additional computing node (the abstract of Kim recites “we propose a block-chained federated learning (BlockFL) architecture, where mobile devices’ local learning model updates are exchanged and verified by leveraging blockchain. This enables on-device machine learning without any central coordination, even when each device lacks its own training data samples”. Kim section I para. 1-2 recite “we consider the problem of training each device’s local model by exchanging the local data samples without any central coordination. One key challenge is that local data samples are owned by each device. Thus, the exchanges should keep the raw data samples private from other devices, e.g., for patient data. To this end, as proposed in Google’s federated learning (FL) hereafter referred to as a vanilla FL, each device can exchange its local model update, i.e., learning model’s weight and gradient parameters, which is more privacy-preserving compared to sharing the raw data samples”. Kim section 1 para. 4 recites “In order to resolve the issues of private exchange and reward mechanism, by leveraging blockchain [7], [8] instead of a central entity, we propose a block-chained FL (BlockFL) architecture, where the blockchain network enables exchanging the devices’ local model updates while verifying and providing their corresponding rewards. As shown in Fig. 1-b, the logical structure of BlockFL consists of mobile devices and miners. The miners can physically be either randomly selected devices or separate nodes like a conventional blockchain network [7]” (i.e. BlockFL uses the concept of federated learning wherein each computing node owns its own data and nodes do not have access to each other’s raw data when exchanging local model updates, but uses the blockchain to exchange the model parameters instead of a central server)).
Regarding claim 7, the combination of Kim and Chen teaches the system of claim 6, wherein the additional raw data is subject to privacy restrictions such that the additional raw data is not accessible to the computing node via the blockchain network (the abstract of Kim recites “we propose a block-chained federated learning (BlockFL) architecture, where mobile devices’ local learning model updates are exchanged and verified by leveraging blockchain. This enables on-device machine learning without any central coordination, even when each device lacks its own training data samples”. Kim section I para. 1-2 recite “we consider the problem of training each device’s local model by exchanging the local data samples without any central coordination. One key challenge is that local data samples are owned by each device. Thus, the exchanges should keep the raw data samples private from other devices, e.g., for patient data. To this end, as proposed in Google’s federated learning (FL) hereafter referred to as a vanilla FL, each device can exchange its local model update, i.e., learning model’s weight and gradient parameters, which is more privacy-preserving compared to sharing the raw data samples”. Kim section 1 para. 4 recites “In order to resolve the issues of private exchange and reward mechanism, by leveraging blockchain [7], [8] instead of a central entity, we propose a block-chained FL (BlockFL) architecture, where the blockchain network enables exchanging the devices’ local model updates while verifying and providing their corresponding rewards. As shown in Fig. 1-b, the logical structure of BlockFL consists of mobile devices and miners. The miners can physically be either randomly selected devices or separate nodes like a conventional blockchain network [7]” (i.e. BlockFL uses the concept of federated learning wherein each computing node owns its own data and nodes do not have access to each other’s raw data when exchanging local model updates, but uses the blockchain to exchange the model parameters instead of a central server, therefore the global model does not have access to the raw data, only the shared parameters from each local model)).
Regarding claim 8, the combination of Kim and Chen teaches the system of claim 1, wherein to transmit the shared training parameters, the computing node is further programmed to: serialize the shared training parameters for sharing to the blockchain network (Kim section II B para. 2 recites “Each miner has a candidate block that is filled with the local model updates from its associated devices and/or other miners, in the order of arrival. The filling procedure may continue until it reaches the block size or a maximum waiting time Twait measured from the beginning of each epoch. For simplicity, we assume Twait is sufficiently long such that each block is always filled with all devices’ local model updates” (the training parameters are shared in order of arrival, i.e. serialized, for the blockchain network));
transmit an indication to at least one other computing node of the plurality of computing nodes on the blockchain network that the computing node is ready to share the shared training parameters (Kim section II C para. 4-6 recite “Cross-verification: Miners broadcast the local model updates obtained from their associated devices. At the same time, the miners verify the received local model updates from their associated devices or the other miners in the order of arrival. The truthfulness of the local model updates are validated, if the local computation time T(l)local,i is proportional to the data sample size Ni. The verified local model updates are recorded in the miner’s candidate block, until its reaching the block size (h+δmND) or the maximum waiting time Twait. Block generation: Each miner starts running the PoW (i.e. proof of work) until either it finds the nonce or it receives a generated block from another miner. Block propagation: Denoting as Mo ϵ M the miner who first finds the nonce. Its candidate block is generated as a new block that is broadcasted to all miners” (i.e. an indication that the node has parameters to share is generated by the miner to all other miners, these miners will then send their respective parameters to the central server)).
Regarding claim 9, the combination of Kim and Chen teaches the system of claim 1, further comprising: a master node selected from among the plurality of computing nodes participating in the first iteration (Chen section IV A para. 4 recites “Global Gradient Aggregation: The computing nodes compete to obtain the authority of appending a new block to the chain by solving a mathematical puzzle. Once one computing node wins the game, it applies a Byzantine attack tolerant aggregation scheme to the received local gradients in its memory pool and calculates the global gradient to update the model parameters w. At last, it appends a newly created block with related information to the chain” (i.e. a new leader or master node is selected from the plurality of nodes that participated in the training iteration)).
Regarding claim 10, the combination of Kim and Chen teaches the system of claim 9, wherein the master node is programmed to: obtain at least the shared training parameter and the additional shared training parameters (Kim section II C para. 2 recite “Local model update: The device Di computes (2) with the number Ni of iterations” (i.e. the local model is trained during at least a first iteration”. Section II C para. 3 recites “Local model upload: The device Di uniformly randomly associates with the miner Mi; if M = D, then Mi is selected from M\Di. The device uploads the local model updates (wi(l), {▽fk(w(l))}skϵSi) and the corresponding local computation time T(l)local,i to the associated miner” (i.e. obtaining shared training parameters). Chen algorithm 1 recites “Global Gradients Aggregation:
(a) Computing node Cj competes to solve PoW problem
(b) If it wins, Cj updates the predictive model: Cj retrieves local gradients from its memory pool; Cj finds the sum gradient descent direction calculated by Eq. (14); Cj selects the l-nearest local gradients based on their cosine distances calculated by Eq. (15); Cj calculates the global gradient using Eq. (16); Cj updates the model using Eq. (8)” (i.e. the master node obtains the training parameters from each local model));
generate the merged training parameters based on the shared training parameter and the additional shared training parameters; generate a transaction that includes an indication that the master node has generated the merged training parameters (Kim section II C para. 4-6 recite “Cross-verification: Miners broadcast the local model updates obtained from their associated devices. At the same time, the miners verify the received local model updates from their associated devices or the other miners in the order of arrival. The truthfulness of the local model updates are validated, if the local computation time T(l)local,i is proportional to the data sample size Ni. The verified local model updates are recorded in the miner’s candidate block, until its reaching the block size (h+δmND) or the maximum waiting time Twait. Block generation: Each miner starts running the PoW (i.e. proof of work) until either it finds the nonce or it receives a generated block from another miner. Block propagation: Denoting as Mo ϵ M the miner who first finds the nonce. Its candidate block is generated as a new block that is broadcasted to all miners”. Chen section IV A para. 4 recites “Global Gradient Aggregation: The computing nodes compete to obtain the authority of appending a new block to the chain by solving a mathematical puzzle. Once one computing node wins the game (i.e. a master node), it applies a Byzantine attack tolerant aggregation scheme to the received local gradients in its memory pool and calculates the global gradient to update the model parameters w. At last, it appends a newly created block with related information to the chain” (i.e. generating merged parameters and indicating that merged parameters have been generated by a master node)); 
cause the transaction to be written as a block on the distributed ledger; and makes the merged training parameters available to each of the plurality of computing nodes (Kim section I para. 8 recites “the generated block storing the aggregate local model updates is added to a blockchain, also known as distributed ledger, and is downloaded by the devices. Each device computes the global model update from the freshest block, which is an input of the next local model update (i.e. writing the transaction containing the merged parameters to the blockchain and making the merged parameters available to the plurality of computing nodes)).
Regarding claim 11, the combination of Kim and Chen teaches the system of claim 10, wherein the computing node is further programmed to: monitor its copy of the distributed ledger; and determine that the master node has generated the merged parameter based on the generated block in the distributed ledger (Chen section IV D para. 1-2 recite “Computing nodes collect the local gradients broadcasted by data holders and store them in their memory pool. The winner node of PoW updates the model by aggregating the local gradients using a proposed Byzantine attack tolerant gradient aggregation algorithm, and then appends a new block to the chain. This process includes three steps: PoW competition, gradients aggregation, and new block creation. (a) PoW Competition: In the Bitcoin system, the blockchain is replicated and held by all the computing nodes in the network. However, only one computing node has the authority to create a new block and append it to the main chain. Meanwhile, this node wins the reward for its contribution to the chain. Several protocols can reach a consensus in blockchain-based applications, such as Proof-of-Elapsed-Time (PoET), Proof-of-Authority (PoA). Proof-of-Work (PoW) [27], as one of the most popular consensus protocols, has proved its efficiency and correctness” (i.e. each node keeps its copy of the blockchain and determines which node has been chosen as the master node to generate the merged parameters)).
Regarding claim 12, the combination of Kim and Chen teaches the system of claim 9, wherein the computing node is further programmed to: participate in a consensus decision to elect the master node from among the plurality of computing nodes (Chen section IV A para. 4 recites “Global Gradient Aggregation: The computing nodes compete to obtain the authority of appending a new block to the chain by solving a mathematical puzzle. Once one computing node wins the game, it applies a Byzantine attack tolerant aggregation scheme to the received local gradients in its memory pool and calculates the global gradient to update the model parameters w. At last, it appends a newly created block with related information to the chain” (i.e. a new leader or master node is selected via a consensus decision from the plurality of nodes that participated in the training iteration)).
Claim 13 is a method claim and its limitation is included in claim 1. The only difference is that claim 13 requires a method (Kim section II para. 1 recites “This section describes the individual operation of FL and blockchain in BlockFL, followed by their joint operation in detail”). Therefore, claim 13 is rejected for the same reasons as claim 1.
Claim 14 is a method claim and its limitation is included in claim 2. Claim 14 is rejected for the same reasons as claim 2.
Claim 15 is a method claim and its limitation is included in claim 4. Claim 15 is rejected for the same reasons as claim 4.
Claim 16 is a method claim and its limitation is included in claim 5. Claim 16 is rejected for the same reasons as claim 5.
Claim 17 is a method claim and its limitation is included in claim 6. Claim 17 is rejected for the same reasons as claim 6.
Claim 18 is a method claim and its limitation is included in claim 8. Claim 18 is rejected for the same reasons as claim 8.	
Regarding claim 19, Kim teaches a method of coordinating decentralized machine learning via a plurality of iterations of training at a plurality of computing nodes on a blockchain network, each of the plurality of computing nodes having local training datasets including raw data, wherein the raw data is accessible locally at the respective computing node (section I para. 4 recites “As shown in Fig. 1-b, the logical structure of BlockFL consists of mobile devices and miners. The miners can physically be either randomly selected devices or separate nodes like a conventional blockchain network. Fig. 2 shows the operation of a first epoch (i.e. an iteration) and section II A para. 1 recites “The FL under study is operated by a set of devices D = {1, 2, . . ., ND} with |D| = ND. The i-th device Di owns a set of data samples Si with |Si| = Ni, and trains its local model”. Section II C para. 2 recite “Local model update: The device Di computes (2) with the number Ni of iterations” (i.e. a plurality of computing nodes on a blockchain network, each with their own raw data, train over a plurality of iterations)), the method comprising:
obtaining, [by a master node], a plurality of shared training parameters, wherein the plurality of shared training parameters are based on the individualized training of local models by each of the computing nodes of the plurality of computing nodes on the blockchain network during a first iteration of training a machine-learned model and using the training dataset that is local respective computing node (section II C para. 2 recite “Local model update: The device Di computes (2) with the number Ni of iterations” (i.e. the local model is trained during at least a first iteration”. Section II C para. 3 recites “Local model upload: The device Di uniformly randomly associates with the miner Mi; if M = D, then Mi is selected from M\Di. The device uploads the local model updates (wi(l), {▽fk(w(l))}skϵSi) and the corresponding local computation time T(l)local,i to the associated miner” (i.e. obtaining training parameters from a plurality of local models, each using it’s respective raw data, during a first training iteration));
generating, [by the master node], merged training parameters based on merging the plurality of shared training parameters; generating, [by the master node], a transaction that includes an indication that the master node has generated the merged training parameters (section II C para. 4-6 recite “Cross-verification: Miners broadcast the local model updates obtained from their associated devices. At the same time, the miners verify the received local model updates from their associated devices or the other miners in the order of arrival. The truthfulness of the local model updates are validated, if the local computation time T(l)local,i is proportional to the data sample size Ni. The verified local model updates are recorded in the miner’s candidate block, until its reaching the block size (h+δmND) or the maximum waiting time Twait. Block generation: Each miner starts running the PoW (i.e. proof of work) until either it finds the nonce or it receives a generated block from another miner. Block propagation: Denoting as Mo ϵ M the miner who first finds the nonce. Its candidate block is generated as a new block that is broadcasted to all miners” (i.e. generating merged parameters and indicating that merged parameters have been generated by a specific miner));
causing, [by the master node], the transaction to be written as a block on the distributed ledger; and making, [by the master node], the merged training parameters available to each of the plurality of computing nodes on the blockchain network (section I para. 8 recites “the generated block storing the aggregate local model updates is added to a blockchain, also known as distributed ledger, and is downloaded by the devices. Each device computes the global model update from the freshest block, which is an input of the next local model update (i.e. writing the transaction containing the merged parameters to the blockchain and making the merged parameters available to the plurality of computing nodes)).
However, Kim does not explicitly teach a master node.
Chen teaches a master node (section IV A para. 4 recites “Global Gradient Aggregation: The computing nodes compete to obtain the authority of appending a new block to the chain by solving a mathematical puzzle. Once one computing node wins the game (i.e. a master node), it applies a Byzantine attack tolerant aggregation scheme to the received local gradients in its memory pool and calculates the global gradient to update the model parameters w. At last, it appends a newly created block with related information to the chain” (i.e. a new leader or master node is selected from the plurality of nodes that participated in the training iteration)).
See claim 1 for motivation to combine.
Regarding claim 20, the combination of Kim and Chen teaches the method of claim 19, wherein merging is accomplished by at least one of: consensus, majority decision, averaging, or Gaussian merging-splitting (Chen section IV A para. 4 recites “Global Gradient Aggregation: The computing nodes compete to obtain the authority of appending a new block to the chain by solving a mathematical puzzle. Once one computing node wins the game, it applies a Byzantine attack tolerant aggregation scheme to the received local gradients in its memory pool and calculates the global gradient to update the model parameters w. At last, it appends a newly created block with related information to the chain” (i.e. a new leader or master node is selected from the plurality of nodes by consensus)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Blockchain Contract: A Complete Consensus using Blockchain” (Watanabe et al) teaches a method for recording a trail of consensus onto the blockchain.
"Federated Machine Learning: Concept and Applications." (Yang et al) teaches an overview of the state of federated learning.
US 20180331897 A1 (Zhang et al) teaches a method for training a model in a distributed system using a parameter server.
US 11334817 B2 (Wang et al) teaches a blockchain-based data processing method which includes acquiring a first block including first and second model parameters; broadcasting a first transaction related to the model parameters to other nodes in the blockchain; and creating a second block based on the second model parameter and adding the second block into the blockchain voting results corresponding to the first transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           
	
	/Li B. Zhen/
Supervisory Patent Examiner, Art Unit 2121